PER CURIAM.
Plaintiff, Technical Sales of Jacksonville, Inc., was the unsuccessful bidder to an invitation by the defendant, City of Jacksonville, to purchase certain highly technical water system equipment. The controversy before us concerns the defendant-City’s acceptance of defendant-Badger Meter Manufacturing Company’s bid.
There is no dispute that Badger’s bid was the lowest, but a lively debate exists over whether defendant’s bid met the specifications of the invitation regarding the method for maintenance and service of the water system. The instructions to the bidder required that each bid be submitted on a form supplied by the City and that any exceptions to the specifications be clearly noted. Badger submitted an unqualified bid on the required form and requested no exceptions. The moment the City accepted the unqualified bid Badger was bound to perform the contract in accordance with the City’s published specifications. In light of this, any variance in Badger’s suggestions for maintenance and service of the water system and that required by the specifications can only be treated as a nonbinding proposed alternate.
The judgment below is affirmed.
SPECTOR, C. J., and RAWLS and JOHNSON, JJ., concur.